Citation Nr: 1107878	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-49 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection for 
right ear hearing loss, and, if so, whether service connection is 
warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and three witnesses


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the benefit sought on appeal.  Jurisdiction of the 
Veteran's claims file was subsequently returned to the Nashville 
RO.  

In January 2011, the Veteran appeared and testified at a Travel 
Board hearing at the Nashville RO.  The transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  A June 1987 rating decision originally denied service 
connection for right ear hearing loss, and it became final.

3.  Since the June 1987 rating decision, new and material 
evidence has been received to reopen the Veteran's claim of 
service connection for right ear hearing loss.

4.  The Veteran is shown by credible evidence of continuity of 
symptomatology to have right ear hearing loss attributable to 
acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  The June 1987 rating decision denying service connection for 
right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence received since the June 1987 rating decision denying 
service connection for right ear hearing loss is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).

3.  The criteria for service connection for right ear hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims Assistance 
Act of 2000 (VCAA) must be examined.  In this case, the Board 
finds that VA has substantially satisfied the duties to notify 
and assist, as required by the VCAA. To the extent that there may 
be any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the favorable 
nature of the Board's decision regarding both reopening the 
Veteran's claim and awarding service connection for the benefit 
sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Further, 
any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless at 
this time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

New and material evidence 

The Veteran was initially denied service connection for bilateral 
hearing loss in a June 1987 rating decision finding that the 
Veteran did not have a current hearing loss disability.  The 
Veteran did not appeal the decision.  As such, it became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Upon application submitted in May 2008, the Veteran seeks to 
reopen his previously denied claim of service connection for a 
right ear hearing loss.  Generally, where prior RO decisions have 
become final, they may only be reopened through the receipt of 
new and material evidence.  38 U.S.C.A. § 5108.  Where new and 
material evidence is presented or secured with respect to claims 
which have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in the 
context of the entire record.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and it must raise a reasonable possibility 
of substantiating the claim.  Id.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

At the time of the June 1987 rating decision, the evidence of 
record included only one page of the Veteran's service treatment 
records (STRs).  Again, service connection was denied because 
there was no evidence showing a current hearing loss disability.  

The most important pieces of evidence received since the June 
1987 rating decision are private treatment records evidencing a 
current right ear hearing loss, and testimony from the Veteran's 
spouse and relatives.  The testimony provided by the Veteran's 
spouse and his relatives essentially note that the Veteran did 
not have a right ear hearing problem prior to service, but 
following service, they noticed his decreased hearing acuity.  
They also testified that his right ear hearing has progressively 
worsened since he left the military. 

Without a need to look at the other newly received evidence, the 
Board finds that this evidence is new as it was not before agency 
decision makers at the time of the June 1987, rating decision, 
and it is material as it speaks to an unestablished fact 
necessary to substantiate the claim.  Notably, this evidence 
shows a current diagnosis of right ear hearing loss, and that the 
Veteran has had right ear hearing problems since service.  As 
such, the Board finds that new and material evidence has been 
received to reopen the Veteran's previously denied claim of 
service connection for right ear hearing loss, and the claim is 
reopened.

Service connection 

The Veteran contends that a shell blast during service caused his 
right ear hearing loss.  He further related that he experienced 
right ear hearing loss, and it has continued since.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection may 
be granted if the evidence shows that the disease manifest to a 
degree of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

It is important to note that following multiple attempts to 
obtain them, the Veteran's STRs are incomplete, and at this 
juncture that it has a heightened duty to provide its reasons and 
bases in rendering a decision when a veteran's service treatment 
records have been lost or destroyed.  See Washington v. 
Nicholson, 19 Vet. App. 362, 371 (2005) ("In cases where . . . 
the appellant's [STRs] have been lost or destroyed, the Board's 
obligation to provide well-reasoned findings and conclusions, to 
evaluate and discuss all of the evidence that may be favorable to 
the appellant, and to provide an adequate statement of the 
reasons or bases for its rejection of such evidence is . . . 
heightened"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) 
(noting that "when [STRs] are presumed destroyed, 'the BVA's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is heightened.' 
This rule has become well entrenched in the Court's caselaw") 
(quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or, 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385.

The one available STR reflects no treatment for right ear 
hearing loss.  The Veteran reported first seeking treatment for 
hearing loss in the 1950s-soon after discharge from service.  
He testified that he tried to retrieve the outstanding records, 
but that all his doctors had since passed away, and they were 
unavailable.  

In a letter from the Veteran's treating physician, dated in 
March 1977, he indicated that the Veteran was seen for long-
standing hearing loss.  He was noted to have total loss of 
hearing in his right ear for the past 20 years.  In examination 
reports from his post-service employer, he was noted to have 
impaired hearing in the right ear.  

In a May 2009 letter from one of the Veteran's co-workers, he 
recalled the Veteran having been placed upon restrictions for his 
right ear hearing loss as a condition of employment.  

In an audiogram dated in June 2009, it appears as though the 
Veteran was noted to have total loss of hearing in the right ear.  
An undated audiogram received in July 2009 reflects significant 
right ear hearing loss.  

During the Veteran's January 2011 hearing, he testified to having 
a shell blow up near his right ear.  He stated that he was 
treated many times at Fort Leonardwood.  He testified that for 
his post-service employment he was placed on their version of a 
"profile" to preserve his hearing in the right ear.  He stated 
that he always used hearing protection in his post-service jobs.  

The testimony of the Veteran's wife during his January 2011 
hearing paralleled the Veteran's testimony.  She indicated that 
she knew him before he went into the military, and he did not 
have any hearing problems.  She stated that the Veteran used to 
send her letters while he was away, and she recalled the letters 
discussing the shell explosion.  She testified that after his 
discharge from the military she could tell immediately that he 
had a hearing problem.  She further testified that his hearing 
never improved over the years of living with him.  

The Veteran's cousins also testified that the Veteran has a 
history of continued right ear hearing loss since service.  His 
first cousin indicated that he had no hearing problems prior to 
going into the service, but upon discharge she began to notice 
it.  She stated that she was told by other relatives that this 
was due to an incident involving a shell.  

Upon careful review of the evidence as outlined above, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that service connection is warranted for right ear hearing 
loss.  

Although the one available service treatment record does not 
reflect any hearing impairment, the Board nevertheless finds 
credible the Veteran's assertion that he was exposed to 
significant acoustic trauma in the form of a shell explosion 
during service. 

The Veteran has consistently reported that he had right ear 
hearing loss during and since service.  This continuity of 
symptomatology was also confirmed by the Veteran's wife and 
cousins.  The Board points out that the Veteran is competent to 
report experiencing right ear hearing loss in service and 
thereafter.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  The Board finds his account credible, particularly given 
his history of right ear hearing loss and in-service acoustic 
trauma.

Although there is no medical opinion linking the Veteran's 
current right ear hearing loss to service, the U.S. Court of 
Appeals for the Federal Circuit, in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009), clarified that lay evidence can 
suffice, in some instances, to link a disorder to service.  In 
the Board's opinion, the Veteran is competent to report that he 
began to have problems related to right ear hearing during 
service and since.  Further, the Veteran's relatives are 
competent to report that the Veteran had continuing problems 
hearing in his right ear since his discharge from service, and 
this establishes continuity of symptomatology required for a 
grant of service connection.  Moreover, the Board finds 
compelling the 1977 letter from the Veteran's treating physician 
noted that the Veteran had total right ear hearing loss for at 
least 20 years.  The Veteran was discharged from the military in 
1955.  

The Board recognizes that there is not a complete audiometric 
evaluation regarding the Veteran's right ear hearing loss, but 
notes that the 1977 letter, in conjunction with the most recent, 
private audiometric findings, reflects that the Veteran has at 
least met the minimal right ear hearing loss required for VA 
compensation purposes.  See 38 C.F.R. § 3.385.  

In short, the Board finds the evidentiary record serves to 
establish that it is at least as likely as not that the Veteran's 
current right ear hearing loss originated during the period of 
service.  The Board recognizes that there are no available STRs 
reflecting the in-service treatment for right ear hearing loss, 
and that many of his identified post-service treatment records 
are unavailable, but there is at least some indication of some 
right ear trouble noted in an employment examination dated in 
1960, and thereafter.  Accordingly, resolving all reasonable 
doubt in the Veteran's favor, service connection for right ear 
hearing loss warranted.   



ORDER

New and material evidence having been received, the claim of 
service connection for right ear hearing loss is reopened.  

Service connection for right ear hearing loss is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.  



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


